PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/672,772
Filing Date: 30 Mar 2015
Appellant(s): ADDATI, Luke



__________________
Kyle G. Konz
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Biswal et al (US 20150160019 A1) in view of Hur et al (US 20100070932 A1) and in further view of Jones (US 20140302834 A1).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hur et al (US 20100070932 A1) in view of Jones (US 20140302834 A1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140302834 A1) and in further view of Hur et al (US 20100070932 A1).

(2) Response to Argument
Referring to Claim 1:
Appellant argues on page 6 of the Appeal Brief that “Hur fails to prompt a user to select a preference during the interactive tutorial control.  The interactive tutorial control of Hur does not go over settings, explain how to customize configurable vehicle features, and then prompt the user to select one of the options.”
Examiner respectfully disagrees.
First, Appellant’s interpretation of the claim term “configurable vehicle features” is not correct.    Appellant construes the term “configurable vehicle features” as “user-preference settings or features that include options selectable to capture a user preference for that setting or feature” which was not 
Examiner respectfully disagrees.  [0034] of Hur recites “The control buttons 12 of the control panel 10 are configured and arranged to be used to operate various components and functions of the vehicle V. The control buttons 12 can include, but not limited to, a status button for displaying the current status of various vehicle systems (e.g., the air conditioner, radio, audio, vehicle information and navigation system), a destination button for entering a destination in the navigation system, a route button for accessing guidance control functions, an information button for displaying the vehicle information and the navigation information (e.g., GPS or version information), a day/night off button for switching between the day screen (bright) and the night screen (dark), a setting button for accessing the system setting, a voice button for repeating voice guidance for a guide point, a back button for returning to the previous screen, a map button for displaying the current location map screen, zoom in/zoom out buttons for switching to the zoom mode to change the map scale.”  Hence, Hur is not just purely entering an address, but allowing the user or prompt the user select one of the options, such as map button for current location map screen, or prompt user to select that feature such as “destination street address” to capture a preferred address of the user for the feature, there are all different configurable/changeable vehicle features the user can be prompted to select or change.  Further, [0042] of Hur recites “the user is further provided with an option to choose one of the navigation operations performed by using the voice recognition function. FIG. 6 shows an example of a display screen for prompting the user to select one of the navigation operations (e.g., destination entry, search, map operation, route setting, and others) for which the interactive training is performed. In this example, the user selects the destination street address operation to enter a location specified by the street address by using the voice recognition function. Then, the control unit 100 is configured to start the interactive tutorial control for the destination street address operation using the voice recognition function.”  By way of an example, as the user is using the destination function, as shown in Figs. 14-21 and [0049]-[0056] of Hur, the system prompt the user select a plurality of options associated with the destination feature, such as Fig. 21, a plurality of options of “start”, “more routes”, “ add way Pt.”, etc…. Any of these options selected can configure/change the options of the features.  Therefore, Hur discloses the claimed “configurable vehicle features”.  
In addition, as explained above, Hur also disclose the claimed “prompt a user to select one of a plurality of options associated with the configurable vehicle feature to capture a preference of the user for the configurable vehicle feature.”  Same rationale applies to Appellant’s argument on page 8 of the Appeal Brief that Hur’s interactive tutorial control is not the claimed configuration mode, Examiner again disagrees with Appellant’s argument since user’s input into the system setting, such as “destination entry” is “the user is prompted to select options” that allow the user to configure/modify “configurable vehicle features.”  
Further, Appellant alleges that the Examiner inaccurately alleges a direct link between the “day/night off button” and the navigation tutorial discussed by Hur.   As stated on pages 7-8 of Final Rejection issued on 05/27/2020,  the “day/night off button” is one of the example of Hur’s “control buttons 12” which allows the user to select and configure that part of vehicle feature that works with interactive tutorial.  Figs. 7-9 and 12-13 and [0038]-[0040] of Hur.  Therefore, Hur discloses “configurable vehicle features” with “interactive tutorials” as claimed.

Appellant again uses the narrow interpretation of “configurable features” above, and argues that Jones does not sequentially output the speed settings, etc… nor Jones does not teach the settings are prompted and presented with tutorial instructions.  Page 11 of Appeal Brief.  As explained above and rejected on pages 8-9 of the Final Rejection issued on 05/27/2020, Hur is brought to teach these features, not Jones.  Therefore, Hur in view of Jones disclose the claimed limitation.
Third, in regarding to claim 14, Appellant argues that Jones does not disclose “configurable feature” nor “tutorial instructions explaining that feature”.  Examiner respectfully disagrees.  “Tutorial instructions explaining” the “configurable feature” is not claimed in claim 14, but only in the amended claim 1, therefore this argument is not valid in respect to claim 14.  Further, Appellant again applied his/her narrow interpretation of the claim term in the argument and based on the BRI interpretation of the “configurable feature” explained above in regard to claim 1 and also can be applied here in claim 14, Jones disclose the “configurable feature” as explained in pages 18-19 of Final Rejection issued on 05/27/2020, where Jones discloses different steps of features that allows user to manipulate/change and therefore configure.   So for the same rationale as claim 1, Jones in view of Hur disclose the subject matter of claim 14.
Last, Appellant argues that Examiner is “picking and choosing” pieces of the prior art to construct prior art mosaics to suppose the obviousness rejections, which is impermissible hindsight.  
Examiner again respectfully disagrees.
“[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Here, [0055] of Biswal recites the purpose for user’s need for safety concerns while driving in case of incoming communications to present information and/or alerts to the driver and Jones is focused on a safety protocols of incoming communication that locks while the user is driving (summary of Jones).  Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention was made would have understand that the safety concerns of both Biswal and Jones can be configured to be stopped or paused while the user is driving.  Having the same solution/motivation to solve the same problem of safety protocol while the user is driving, is not hindsight.  Therefore, the cited references are not impermissible hindsight.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
Conferees:
/Ryan Barrett/
Primary Examiner, Art Unit 2145
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.